Citation Nr: 1013789	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  09-03 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
depression with anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1953 to January 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which the Veteran was granted a ten 
percent disability evaluation for depression with anxiety, 
effective May 6, 2008.  The Board notes that in March 2009, 
the RO increased the Veteran's disability evaluation for 
depression with anxiety to 30 percent, effective May 6, 2008.  
Regardless of the RO's actions, the issue remains before the 
Board because the increased rating was not a complete grant 
of the maximum benefits available.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The Board notes that, in March 2009, the Veteran withdrew the 
issue of entitlement to an increased rating for low back 
strain with degenerative changes prior to certification of 
this appeal to the Board.  Thus, this issue is no longer in 
appellate status and will not be addressed by the Board.

The Board notes further, that although the Veteran has 
indicated that he is unable to work and has filed a claim for 
a total rating based on individual unemployability due to 
service-connected disabilities (TDIU), he has based this 
claim on his service-connected back disability and other 
claimed disabilities and not the service-connected disability 
under consideration in this decision.  See June 2009 VA Form 
21-4138.  Moreover, the RO denied the Veteran's claim for a 
TDIU in a January 2010 rating decision; no appeal of that 
decision is of record at this time and thus, it is not before 
the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  The evidence of record shows that the Veteran's 
depression with anxiety is mild and includes  mild memory 
loss, and difficulty sleeping, and some impairment with daily 
living activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
depression with anxiety have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
        
With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

A letter sent in May 2008, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

The Board observes that 38 C.F.R. § 3.159 (VA's regulation 
concerning VA assistance in developing claims) was revised 
during the pendency of this appeal.  These revisions became 
effective as of May 30, 2008; and several portions of the 
revisions are pertinent to the case at hand.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

With respect to VA's duty to assist, the Veteran's service 
treatment records, and VA and private medical records have 
been obtained and associated with the claims file.  The 
Veteran was afforded examinations in September 2007, June 
2008, and June 2009, the latter two of which were obtained in 
connection with this claim.  38 C.F.R. § 3.159(c)(4) (2009).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
collectively the VA examinations obtained in this case are 
adequate as such are predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disability at issue; and 
document and consider the Veteran's complaints and symptoms.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) 
(2009).  Thus, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Historically, in a July 2008 rating decision, the RO granted 
service connection for depression with anxiety and assigned a 
10 percent disability evaluation from May 6, 2008, the date 
of receipt of the Veteran's claim for benefits.  In March 
2009, the RO increased the disability evaluation to 30 
percent, also effective from May 6, 2008.  The 30 percent 
rating is currently in effect.

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Veteran's depression has been evaluated 
under Diagnostic Code 9434.  Psychiatric disabilities 
evaluated under Diagnostic Code 9434 are rated according to 
the General Rating Formula for Mental Disorders.

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. §§ 4.125-4.130.

The Board further notes that a Global Assessment of 
Functioning (GAF) rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994). The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned. VAOPGCPREC 10-95.

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors, for example, difficulty concentrating 
after a family argument, or there is no more than slight 
impairment in social, occupational, or school functioning, 
such as temporarily falling behind in schoolwork.  See DSM-IV 
at 46-47.

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Score ranging from 41 to 50 signifies serious 
symptoms, for example suicidal ideation, severe obsessional 
rituals, and frequent shoplifting; or any serious impairment 
in social, occupational, or school functioning, for example 
having no friends and being unable to keep a job.  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes]. 

In this case, the Veteran contends that his depression is 
more severe than contemplated by the current 30 percent 
disability rating.  

The evidence of record shows treatment for depression since 
approximately 2007.  A November 2007 private treatment record 
from Dr. C.R.M. noted that the Veteran's depression was 
secondary to his low back problems.  The examiner stated that 
dealing with the chronic pain and limited ability to do 
things had a negative affect on the Veteran's psyche and 
mood.

In September 2007, the Veteran was afforded a VA examination.  
During the examination, the Veteran reported that his wife 
died in February 2007 and he had a good relationship with his 
children, grandchildren and siblings.  He reported no 
suicidal or homicidal ideation.  He noted that he began 
taking Prozac for depression in the summer of 2007.  He 
reported that he felt "down" when he had back pain and felt 
he should be out doing things.  In essence, he reported that 
he experienced depression due to his physical limitations.  
He stated that he could no longer do things like change the 
oil and maintain his farm and house as he once used to.  The 
examiner noted that the Veteran was upset with the losses he 
had experienced.  The Veteran reported feeling sad one to two 
times per week with feelings of uselessness, lack of appetite 
and concentration, and trouble sleeping.  He reported low 
energy and motivation levels.  Upon examination, the examiner 
noted that the Veteran's affect was normal and that he was 
easily distracted.  He also noted difficulty sleeping due to 
chronic pain.  Behavior was noted to be appropriate.  There 
was no notation of panic attacks or problems with impulse 
control.  Memory was noted to be normal.  The examiner stated 
that the Veteran was capable of managing his financial 
affairs.  The examiner diagnosed depression with a GAF score 
of 78.

In June 2008, the Veteran was afforded a second VA 
examination for depression.  Examination findings were 
similar to the prior 2007 examination.  The Veteran reported 
that he currently had friends and attended church, but no 
longer flew or golfed.  The Veteran reported that he 
sometimes did feel like getting out of bed and that he felt 
"down" once in a while, sometimes for an entire day.  He 
also reported getting discouraged about all the things he 
could no longer do around the farm that he used to be able to 
do.  On examination, the examiner noted that the Veteran's 
affect was reduced in range and that he had a short attention 
span and could not perform serial 7's.  The examiner noted 
sleep disturbance and chronic pain which interfered with the 
Veteran's daily living activities.  The examiner noted a 
slight impairment with daily living activities because the 
Veteran sometimes forgot to do things.  Memory was intact.  
The diagnosis was mild depressive disorder with a GAF score 
of 70. The examiner noted no reduced reliability or 
productivity due to the Veteran's depression.  It was noted 
that the Veteran had been retired for 10 years.

In June 2009, the Veteran was afforded another VA 
examination.  The findings were similar to the prior 2008 VA 
examination.  In this regard, the Veteran reported his mood 
to be varying.  He explained that if he was able to get 
outside and take his mind off of things he felt better, but 
was lonely inside by himself.  He noted that his physical 
activities were limited  and that he experienced a depressed 
mood three to four times per week.  He also reported feelings 
of hopelessness and helplessness due to his physical 
restrictions.  He reported having a few close friends with 
whom he socialized.  He also reported that he restored old 
tractors as a hobby.  Upon examination, the examiner 
determined the Veteran's affect to be appropriate and his 
mood mildly depressed.  He noted a short attention span and 
that he could not do serial 7's.  Judgment was normal.  Some 
sleep impairment was noted that impacted daily living 
activities.  There was no evidence of suicidal/homicidal 
thoughts, panic attacks, or impulse control problems.  Mild 
impairment was noted with regard to the recent and immediate 
memory.  The Veteran reported that he occasionally forgot 
what he was in the midst of doing and had mild/occasional 
difficulties with word retrieval.  The diagnosis was mild 
depressive disorder.  The examiner determined the Veteran's 
overall level of functioning to be comparable to that of the 
prior 2008 VA examination.  The examiner opined that 
unemployability was not caused by or a result of the 
Veteran's depressive disorder and that his depressive 
symptoms were relatively mild and not of such a severity to 
affect the ability to work.  No social and/or occupational 
impairment was noted.

With respect to the criteria for the 50 percent level, as has 
been discussed in the law and regulations section above, the 
Board looks to the record for symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long- 
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The evidence of record shows that the Veteran's affect was 
generally normal, with some restriction in range.  His mood 
was generally mildly depressed and the evidence shows a 
diagnosis of mild depressive disorder.  Speech was normal.  
Thinking, judgment and insight were normal and unimpaired.  
There was no evidence of panic attacks or impulse control.  
Orientation and memory were good, with the exception of mild 
short-term and immediate memory impairment noted by the June 
2009 VA examiner.  Additionally, the evidence of record shows 
no evidence of abnormal psychiatric symptomatology such as 
hallucinations, delusions, or suicidal or homicidal ideations 
or thoughts.  Socially, the evidence shows that the Veteran 
has a good relationship with his family, socializes with 
friends and attends church.  Occupationally, the 2009 VA 
examiner noted that the Veteran's symptoms of depression were 
mild in nature and had no affect on his ability to work.  The 
evidence showed some sleep impairment and affect on daily 
living activities due primarily to the Veteran's chronic 
physical pain.  There was no evidence of occupational or 
social impairment and the Veteran's symptoms of depression 
were determined to be mild in nature.

The Veteran's GAF scores ranged from 70 to 78.  Although GAF 
scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  Accordingly, an 
examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  In this case, 
the Board finds the currently assigned GAF scores are 
indicative of mild impairment, which is consistent with the 
Veteran's assigned 30 percent disability rating.

Therefore, the above-cited evidence indicates most if not all 
of the criteria necessary for a higher rating are not met.  
Although there is some evidence of disturbances of mood with 
some affect on daily living activities, the remaining 
criteria are not met.  The Veteran's primary symptoms with 
respect to his service-connected depression are difficulty 
sleeping, mild memory loss, and a depressed mood, which, as 
detailed in the law and regulations portion above, fits 
precisely into the criteria for a 30 percent rating and 
conforms to the 2009 VA examiner's description of the 
Veteran's depression as "mild."

In short, the evidence does not support a conclusion that 
psychiatric pathology which is consistent with the assignment 
of 50 percent disability rating exists or is approximated.

The evidence of record similarly does not indicate that the 
Veteran meets the criteria for a 70 percent disability 
rating.  Specifically, in the examination reports noted 
above, the Veteran denied suicidal/homicidal thoughts and, 
there was no evidence of obsessional rituals, panic or social 
or occupational impairment.  There was no evidence of spatial 
disorientation or impaired impulse control, and the evidence 
shows the Veteran maintains his personal appearance and 
hygiene.  Therefore, the evidence of record does not support 
a conclusion that the Veteran has met the criteria for a 70 
percent disability rating under 38 C.F.R. § 4.130.

The record also indicates that the Veteran has not suffered 
total occupational and social impairment as would be required 
for the 100 percent disability rating.  There is no evidence 
of gross impairment in thought processes and communication, 
persistent delusions or hallucinations, or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the Veteran hurting himself or others; a disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name; or inability to perform activities of 
daily living.  In fact, the 2009 VA examiner specifically 
found that the Veteran's symptoms did not cause total social 
or occupational impairment.  Therefore, the evidence of 
record does not support a conclusion that the Veteran has met 
the criteria for a 100 percent disability rating under 38 
C.F.R. § 4.130.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected depressive disorder with anxiety which would enable 
it to conclude that the criteria for a higher rating have 
been approximated, and the Veteran and his representative 
have pointed to no such pathology.

Accordingly, the Board concludes that the Veteran's appeal 
for an increased evaluation, in excess of 30 percent, must be 
denied.

The Board has considered whether assignment of "staged 
ratings" is appropriate for the service-connected depressive 
disorder.  See Fenderson, supra.

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
depressive disorder has not changed appreciably since the 
Veteran filed his claim.  There are no medical findings and 
no other evidence which would allow for the assignment of an 
increased disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that the 30 percent disability rating was 
properly assigned for the entire appeal period.  Staged 
ratings are therefore not appropriate.  See Hart, supra.

In reviewing the Veteran's claim for a higher rating, the 
Board has also considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
38 C.F.R. § 3.321(b)(1).  In this regard, the evidence does 
not reflect that his depression acting alone caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or required frequent 
periods of hospitalization such that the application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board concludes the criteria for submission for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusion, the Board has not 
overlooked the Veteran's contentions.  The Board also finds 
that the Veteran is credible to report on what he sees and 
feels, and others are credible to report on what they can 
see.  Nonetheless, the Board finds more credible the opinions 
provided by the VA examiners than these lay assertions 
regarding the severity of his depression.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) [ noting that VA 
must give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for disability benefit]; 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
[finding that a veteran is competent to attest to his 
observations of his disorder]; Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) [discussing that lay evidence is 
one type of evidence that must be considered]; but see Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991) [noting that VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions].

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim for an increased rating for depression, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial evaluation in excess of 30 percent for depression 
with anxiety is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


